DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 18 December 2019 is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the IDS is being considered by the Examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph1:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for determining a first sequence…determining a second sequence…generating a positioning beacon…performing a positioning operation…” in claim 25.  Applicant further recites similar means for limitations in claims 27-28.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  
amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.


CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 

	Specifically re claim 29, the claim does not fall within at least one of the four categories of patent eligible subject matter.  More specifically, under broadest reasonable interpretation (BRI), the claim covers both statutory (e.g., CD-ROM) and non-statutory (e.g., carrier wave) forms of computer readable media.2  Applicant may overcome this deficiency by adding the limitation non-transitory to the claim to describe the computer readable medium.  Such amendment is fully supported by the Applicant’s original Specification.
	
	Re claim 30, Applicant recites limitations dependent from claim 29 that fail to cure the deficiencies of claim 29.  Accordingly, claim 30 is rejected for at least the same reasons set forth for claim 29, as shown above.

	
ALLOWABLE SUBJECT MATTER
Claims 1-5, 7-18, and 20 are allowed.
The following is the Examiner's Statement of Reasons for Allowance:
Re claim 1, Applicant's claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A method for generating a positioning beacon sequence, comprising: 
determining a first sequence associated with a positioning beacon, wherein the first sequence is dependent on a link identifier and independent of a beam index assigned to a beam used to transmit the positioning beacon; 
determining a second sequence associated with the positioning beacon, wherein the second sequence is dependent on the beam index assigned to the beam used to transmit the positioning beacon and independent of the link identifier; 
generating the positioning beacon sequence based on the first sequence and the second sequence; and 
performing a positioning operation using the positioning beacon sequence. (emphasis added)

As best understood within the context of Applicant's claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
	For example, Kim et al. (US 2019/0387412, “KIM”) discloses a method and system for synchronizing signal transmission/reception between a terminal and a base station by configuring a sequence of a beam signal with a beam index.  However KIM, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Furthermore, Ng et al. (US 2019/0288766, “NG”) discloses a similar wireless system using a beam index to detect a user device by generating a searching sequence for beam management.  However, like KIM, NG, as best understood by the Examiner, 
	Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claims 13 and 25 encompass the same or substantially the same scope as claim 1 and are therefore allowable for at least the same reasons discussed above.  Dependent claims 2-12, 14-24, and 26-28 are each allowable based at least on their respective dependency to claims 1, 13, or 25.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2019/0223043, Geng et al. – radio resource measurement and selection system.
US 2018/0176065, Deng et al. – 5G system for providing an initial cell search and selection using beamforming.
US 2019/0373602, Qin et al. – system for determining beam information of an antenna port for a frequency domain resource.
US 2020/0169446, Chen et al. – paging system in a beamformed wireless communication system.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  For more information about the PAIR system, see: https://ppair-my.uspto.gov/pair/PrivatePair. 

Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 2181, subsection I
        2 Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134